Citation Nr: 1506282	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Miranda Rhoads, Attorney


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1971 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In May 2014, the Veteran testified regarding this matter at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In order to establish jurisdiction over the issue of entitlement to service connection for an acquired psychiatric disability, to include depression and PTSD, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed below, new and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include depression and PTSD.

Since filing his claim for service connection for depression, the Veteran has received other psychiatric diagnoses including PTSD.  Based on the Veteran's contentions, VA treatment records, and private treatment records, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disability, to include depression and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1. In an August 2009 rating decision, the RO denied service connection for an acquired psychiatric disability.  The Veteran did not perfect an appeal from this denial.

2. The evidence received since the RO's August 2009 rating decision does not relate to an unestablished fact, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The August 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2. New and material evidence has not been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include depression and PTSD.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).      

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2014), and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

The October 2010 letter from the RO to the Veteran complied with Kent, as it notified him of the evidence and information necessary to reopen his previously denied, unappealed claim for service connection for an acquired psychiatric disability (i.e., described and defined what is meant by the term new and material evidence) and adequately explained the bases of the prior denial. 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  VA has not afforded the Veteran a VA examination and/or medical opinion because there is not duty to do so under the circumstances of this case.  As will be explained below, the new and material evidence has not been received.  Under such circumstances, the VCAA provisions for providing and obtaining VA examinations and medical opinions do not apply to a claim to reopen a finally adjudicated when new and material evidence has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2014).

II. New and Material Evidence

The Veteran claims his current depression and PTSD are the result of incidents in service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran contends that his current depression and PTSD are the result of incidents in service.  The Veteran first claimed entitlement to service connection for depression in September 2002.  A December 2002 rating decision initially denied service connection, finding the Veteran currently had a diagnosis of depression, but treatment for or a diagnosis of depression was not shown in service.  He timely appealed the RO's denial and was issued a statement of the case in November 2003.  He did not timely perfect an appeal.  The Veteran again sought service connection for depression and was denied in an August 2006 rating decision, finding the evidence submitted did not show that his depression occurred in or was related to military service.  The Veteran then sought service connection for a mental contention and was denied in a June 2008 rating decision, again finding no evidence of a diagnosis or treatment of any psychiatric disability during military service.  The Veteran again sought service connection for PTSD and depression in October 2008.  A February 2009 rating decision denied service connection on the basis that the evidence did not establish any in-service stressors.  He was issued another rating decision in August 2009 that denied service connection on the basis of a lack of information required to corroborate his in-service stressors or a link between his current disabilities and service.  The denial explained that although VA treatment records noted the Veteran had a diagnosis of PTSD, the Joint Services Records Research Center (JSRRC) team determined information required to corroborate his in-service stressors were insufficient and further attempts would be futile.  He timely filed a notice of disagreement to the RO's denial and was issued a statement of the case in June 2010.  However, the Veteran did not timely perfect an appeal;  therefore, the August 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The August 2009 denial of reopening the claim for service connection was premised on findings that the Veteran had not submitted new and material evidence of a current psychiatric disability that occurred in or is related to his military service.  As such, for evidence to be new and material in this matter, (i.e., relating to unestablished facts necessary to substantiate the claim, and raising a reasonable possibility of substantiating the claim), it would have to show evidence that corroborates the occurrence of his claimed in-service stressor, or adequate evidence of a link between his current psychiatric disabilities and his active service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Evidence submitted subsequent to the August 2009 rating decision includes updated VA treatment records, a private treatment record, Social Security Administration (SSA) records, and additional statements and hearing testimony from the Veteran.  The VA treatment records indicate that the Veteran has been treated for depression and PTSD.  An August 2009 VA treatment record noted the Veteran has been managed on Mirtazepine, Citalopram, and Risperidone.  The Veteran reported he has a fear of snakes in the walls of his house.  A May 2014 private treatment record noted the Veteran had depression and PTSD.  SSA records noted the Veteran applied for disability due to depression and was found to have polysubstance dependency.  Lay evidence from the Veteran reiterates his contentions that while guarding a base in Turkey in the summer of either 1972 or 1973, he heard gunshots and heard something pass his ear.  He returned fire.  He contends he was hit near the temple and the buckshot was removed years later.  The Veteran also avers while in service he saw a fellow solider shot himself.  Furthermore, he contends a Sergeant pulled a pistol on him and threatened to kill him if he did anything to hurt the Air Force.  

Significantly, the medical and lay evidence submitted since the August 2009 rating decision declining to reopen the previously denied claim for service connection for an acquired psychiatric disability, to include depression and PTSD, do not include any evidence of treatment for a psychiatric disability in service or evidence to corroborate the Veteran's in-service stressors.  Rather the evidence only cites that the Veteran has a current diagnosis of depression and PTSD and was polysubstance dependent, which were already considered in the August 2009 denial of service connection.  The Veteran's repeated contentions of his in-service stressors are merely redundant of lay evidence he submitted at the time of the prior denials and do not constitute new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The RO previously reviewed and considered the Veteran's contentions that shots were fired at him, he was hit, and had a buckshot removed near his temple.  Additionally, the RO previously reviewed and considered his allegations that a Sergeant threatened to kill him, he was left in a filed filled with snakes and scorpions with only a sling blade, thus causing his fear of snakes, and that he witnessed a fellow solider die.  

Similarly, to the extent that the Veteran argues that the newly associated treatment records are new and material evidence, the Board notes that these are merely repetitive of the already established fact that the Veteran currently has a diagnosis of depression and PTSD.  None of the treatment records reference service treatment records showing in-service treatment or reports.  Thus, while these records are new in the sense that these records were generated and dated after the most recent final denial in August 2009, the information contained in those records are neither new nor material.  They simply reiterate the established fact that the Veteran currently has a diagnosis of depression and PTSD.  Indeed, even if the evidence was considered new, it would not be material because the evidence does not contain any new lay or medical evidence to corroborate the Veteran's in-service stressors or evidence of a link between any acquired psychiatric disability, to include depression or PTSD, and his active service. In this respect, the evidence does not relate to an unestablished fact and is redundant or cumulative of evidence previously received and considered.

As stated above, in order to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include depression and PTSD, the Veteran must submit evidence that shows the occurrence of his claimed in-service stressor, or at least some new and material evidence of a link between his acquired psychiatric disorder and his active service.  The evidence he has submitted continues to fail to corroborate the occurrence of his claimed in-service stressors; or otherwise link an acquired psychiatric disability and active duty service.  Accordingly, the Board finds that the evidence received since the August 2009 final denial does not relate to an unestablished fact, is cumulative or redundant of previously submitted evidence, and does not raise a reasonable possibility of substantiating the claim.  Therefore, the evidence is not new and material.  The appeal to reopen the Veteran's claim for service connection for an acquired psychiatric disability, to include depression and PTSD, is denied.


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


